Citation Nr: 0433642	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  98-17 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of a lumbosacral strain, currently rated 
as 40 percent disabling.

2.  Entitlement to an increased evaluation for service-
connected schizophrenia, currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1941 to June 
1943.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

As an additional matter, the Board observes that a review of 
the record, including an opinion of unemployability from a 
December 2001 VA examiner, appears to have raised a claim on 
behalf of the veteran for entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).  Moreover, the 
veteran's representative, in a September 2004 filing, 
expressly referred to this matter.  Accordingly, the matter 
is referred to the RO for all necessary action.  VAOPGCPREC 
6-96; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Floyd v. Brown, 9 Vet. App. 88 (1996).  


REMAND

The last VA examinations of record with respect to the 
veteran's claims are dated in December 2001.  Although there 
are more recent VA outpatient treatment reports of record, 
dated into December 2003, the Board finds that these records 
are insufficient to adequately assess the current severity of 
the veteran's disabilities.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
veteran claims that his service-connected disability is worse 
than when originally rated and the available evidence is too 
old to adequately evaluate the current state of that 
disability, VA must provide the veteran with a new medical 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the RO should schedule the veteran for new VA 
examinations at this time.


 
Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development is necessary.  Accordingly, this 
case is REMANDED for the following action:

1.  Please obtain the veteran's current 
record of VA treatment for psychiatric 
and lumbosacral spine disability within 
the VA healthcare system for New York, 
New York, as dated from December 12, 
2003, to the present.  All records 
obtained should be associated with the 
claims file.

2.  After the development requested in the 
preceding paragraph is complete, the 
veteran should be afforded VA medical 
examination by an appropriate physician in 
order to determine the current severity of 
his service-connected residuals of a 
lumbosacral strain.  The examiner(s) 
should identify all orthopedic and 
neurological manifestations of this 
disability, including all applicable 
range(s) of motion and the extent of any 
additional functional loss or limitation 
due to pain flare-ups, incoordination, 
weakened movement and excess fatigability 
on use.  The claims folder should be 
forwarded to the examiner for review in 
conjunction with the examination.  

3.  The veteran should also be afforded a 
new VA  examination in order to determine 
the current severity of his service-
connected schizophrenia.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  

4.  After all of the above development has 
been completed to the extent possible, the 
claims should be readjudicated by the RO.  
Thereafter, if any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with an 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for 
response by the veteran and/or his 
representative as required by law before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




